Citation Nr: 1120228	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA).  In this regard, in a November 2005 rating decision, the RO granted service connection for low back disability and assigned a 60 percent rating, effective July 6, 1999, and a 20 percent rating, effective September 26, 2003.  The RO also assigned separate 20 and 10 percent ratings for peripheral neuropathy of the left lower extremity and right lower extremity, respectively, effective September 26, 2003.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The United States Court of Appeals for Veterans Claims (Court) recently held that a claim for total disability based on the unemployability of the individual (TDIU) is part of a higher rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In the instant case, the Veteran is currently unemployed and has been determined to be disabled as of January 1989 due to a back condition by the Social Security Administration (SSA).  As such, the question of TDIU was raised by the record and a TDIU claim is part of the Veteran's increased rating claim for a back disability and must be adjudicated as such.

In August 2010, the Board determined that, prior to September 26, 2003, the criteria for an initial evaluation in excess of 60 percent for a lumbar spine disability had not been met; and determined that from September 26, 2003, the criteria for an initial evaluation of no more than 60 percent for lumbar spine disability had been met.  Thus, the increased rating claims for a lumbar spine disability and peripheral neuropathy of the lower extremities are no longer on appeal.  

In the August 2010 decision, the Board also remanded the Veteran's TDIU claim for further development.  The Board is satisfied there was substantial compliance with its remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The TDIU claim is the sole claim remaining on appeal.


FINDINGS OF FACT

1.  Service connection is currently in effect for a lumbar spine disability (60 percent); tinnitus (10 percent); and hearing loss (noncompensable), for a combined evaluation of 60 percent from September 26, 2003.

2.  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and maintaining some form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VCAA notice requirements have been satisfied by virtue of a letter sent to the Veteran in November 2010.  This letter informed him of what evidence was required to substantiate the TDIU claim, and of his and VA's respective duties for obtaining evidence.  Thereafter, the case was readjudicated by way of an April 2011 supplemental statement of the case.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran was afforded a VA examination in conjunction with his TDIU claim.  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to a TDIU.  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is in effect for a lumbar spine disability (60 percent); tinnitus (10 percent); and hearing loss (noncompensable), for a combined evaluation of 60 percent from September 26, 2003.   Accordingly, he does not meet the schedular threshold requirement for a TDIU.  38 C.F.R. § 4.16(a).

A TDIU, however, may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Thus, the question becomes whether the Board should remand this case to the RO for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

The record reflects that after discharge from service, the Veteran was a truck driver for over 25 years until his employer sold the business in 1982.  See November 2004 VA examination report.   Thereafter, the Veteran reportedly worked as a spare for a variety of other trucking companies until 1989, when he was determined to be disabled due to a back condition by the SSA.

In December 2010, the Veteran was afforded a VA examination to assess the impact of service-connected disabilities, as a whole, have on his employability.  The December 2010 VA examiner opined that the Veteran's service-connected lumbar spine disability does not render him unable to seek or follow gainful occupation.  In offering this assessment, the examiner indicated that the Veteran's lumbar spine disability could be fixed and he could seek an occupation that requires the use of his upper extremities.  The Board finds that the December 2010 VA opinion is factually accurate, fully articulated, and contains sound reasoning; therefore it is afforded significant probative value.  The VA examiner reviewed the entire claims file and included a synopsis of the Veteran's medical history and an examination of the Veteran was performed.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Service connection is also in effect for bilateral hearing loss and tinnitus and the clinical evidence does not reflect that such disabilities either alone, or in the aggregate, preclude employment or seriously impair his ability to work.  In this regard, according to a March 2009 VA examination report, the examiner indicated that his hearing loss and tinnitus have no effect on his usual daily activities.  The Board further observes that during that examination, the Veteran reported having tinnitus symptoms about once a week and lasting for only a minute.  

While the Veteran does have some employment impairment due to his service-connected disabilities, the Board finds that the preponderance of the evidence shows that his service-connected disabilities, in and of themselves, are not of such severity as to preclude his participation in all forms of substantially gainful employment.  Indeed, despite the Veteran's service-connected disabilities and his contentions, the December 2010 VA examiner opined that the Veteran's back disability could be fixed and he is able to work a job that requires use of his upper extremities, i.e. sedentary work.  Thus, in light of the Veteran's work experience and the medical evidence of record, to include the December 2010 VA opinion, the Board finds that the evidence does not support the Veteran's contention that he is totally unemployable due to his service-connected disabilities. 

The RO determined that the Veteran was not unemployable due to his service-connected disabilities alone and decided not to refer the case to the Director of Compensation and Pension for an extra-schedular determination.  The Board is in agreement with that assessment.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


